Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2011/013301 a1 (Lee) in view of Weiser et al. US 2010/0119823 A1 (Weiser).

Considering claims 1 – 3, Lee teaches a method of manufacturing a separable interlaced filament yarns, and the yarns thereof, the method comprising: passing a polymer melt through a spinning unit (14) to form a plurality of molten streams [0049]; cooling the molten streams in a quenching zone (18) to form plurality of polymer filaments [0049]; grouping the filaments to form a yarn [0049]; and passing the yarn through an interlacing means (20) to interlace the filaments within the yarn, to provide a separable interlaced filament yarn, wherein the interlacing of the filaments within the yarn is retained during further processing of the yarn to fabric and in the fabric [0049 and Claim 1]. Further, Lee teaches at [Claim 16] that the denier of said yarns is between 10 and 300]. Furthermore, Lee does not specifically recognize that the polymer forming the filaments/yarns is recycled. However, Weiser teaches at [0001] 
synthetic polymer fibers, and more specifically to a process for making recycled polyamide yarns having a good dyeability with industrial polyamide waste. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Weiser’s recycled polyamide as the filament forming polymer in Lee’s separable yarns when it is desired to benefit from recycling product and providing the yarns with good dyeability. 
As to claim 2, Lee teaches that the method for manufacturing a multi-ply separable draw textured yarn (DTY),by passing a multi-ply separable interlaced filament yarn through a texturing unit (20), wherein the multi-ply separable interlaced filament yarn is separable in to at least two separable interlaced filament yarn [0050 and Claims 4-6].   
Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2011/013301 a1 (Lee) in view of Weiser et al. US 2010/0119823 A1 (Weiser) and further in view of Agarwal US 2015/0047736 a1 (Agarwal). 

Considering claims 4 – 7, Lee in view of Weiser is relied upon as set forth above in the rejection of claim 1. Further, although Lee recognizes at [0058] the use of said separable yarns in the weaving of a fabric, it does not recognize the claimed picks per inch, nor the thread count. However, Agarwal teaches a method, a device and/or a system of proliferated thread count of a proliferated thread count of a woven bed sheet textile by simultaneous insertion within a single pick insertion event of a loom apparatus multiple adjacent parallel yarns drawn from a multi-pick yarn package. Further, Agarwal teaches that in one embodiment In one embodiment, a woven textile fabric includes from 90 to 235 ends per inch warp yarns and from 100 to 765 picks per inch multi-filament polyester weft yarns. The warp yarns may be made of a cotton material, and may have a total thread count is from 300 to 1000. The woven textile fabric may be made of multi-filament polyester yarns having a denier of 20 to 65. The woven textile fabric may have multi-filament polyester yarns having a denier of 15 to 35. The woven textile fabric may also have multi-filament polyester yarns have a denier of 20 to 25. Therefore, it would have been obvious to one of skill int heart before the effective filing date of this application to select Agarwal weaving for Lee’s fabric when it is desired to produce a bed sheet product out of the recyclable separable yarns.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786